Opinion
Per Curiam,
In this appeal from an order dismissing a Post Conviction Hearing Act petition, appellant contends that his 1966 guilty plea to a robbery charge was unknowingly made and induced by his attorney’s promise of a sentence of probation in return for the plea.
At the hearing on the petition, appellant’s trial counsel testified that he always informed his clients of their rights to plead not guilty, to proceed to a jury trial, and the consequences of a guilty plea. He also stated that he never promised a client a particular sentence in return for a plea.
Based on this testimony and the fact the colloquy was entirely adequate, the hearing judge determined that appellant was properly advised of the consequences of his plea and that he had not been induced by a prom*497ise of probation. Tbe findings of the hearing judge are fully supported by the record, and must, therefore be upheld. Commonwealth v. Minnick, 432 Pa. 462, 247 A. 2d 569 (1968).
Order affirmed.